TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00636-CR







Billy Wayne Pierce, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT


NO. 6520, HONORABLE JOE CARROLL, JUDGE PRESIDING






PER CURIAM

This is an appeal from an order revoking community supervision.  The clerk's record
contains a written waiver of appeal signed by appellant, his attorney, and the trial judge.  This document,
which reflects a knowing and voluntary waiver of the right to appeal, was signed on the day sentence was
imposed in open court.  A defendant who knowingly and intelligently waives his right to appeal may not
thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim.
App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516
S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to indicate that appellant sought or
obtained the permission of the trial court to pursue this appeal.


	The appeal is dismissed.


Before Justices Powers, Aboussie and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   December 4, 1997

Do Not Publish